Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                       No. 04-13-00696-CV

                        IN THE INTEREST OF J.R.R., et al., Children

                   From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-PA-02174
                      Honorable Charles E. Montemayor, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the motion to withdraw filed by
appellant’s attorney is GRANTED, and the trial court’s order is AFFIRMED. It is ORDERED
that no costs shall be assessed against appellant in relation to this appeal because she qualifies as
an indigent under TEX. R. APP. P. 20.

       SIGNED February 5, 2014.


                                                  _____________________________
                                                  Catherine Stone, Chief Justice